Citation Nr: 1219437	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  08-23 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1967, and from February 1977 to May 1984.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied service connection for PTSD.

The Board acknowledges that the RO only addressed whether service connection was warranted for PTSD, and the Veteran has consistently referred to his claim as such.  However, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the United States Court of Appeals for the Federal Circuit (Federal Circuit) clarified how the Board should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  In this case, the Veteran has essentially contended that he has psychiatric impairment due to his experiences while on active duty in the Republic of Vietnam.  Therefore, the Board has construed and will adjudicate the issue as whether the Veteran is entitled to service connection for any acquired psychiatric disorder as a result of his active service.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the Board finds that further development is required in order to comply with these duties.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent evidence to the effect that the claim is plausible.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In addition to the general rules of service connection noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  In addition, 38 C.F.R. § 4.125(a)  requires that diagnoses of mental disorders conform to the fourth edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) and that if a diagnosis is not supported by the findings on the examination report, the rating agency shall return the report to the examiner to substantiate the diagnosis.

The DSM-IV provides two requirements as to the sufficiency of a stressor: (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others" and (2) "the person's response [must have] involved intense fear, helplessness, or horror". DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, 10 Vet. App. 128, 141   (1997).

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the Court held that the presence of a recognizable stressor is the essential prerequisite to support the diagnosis of PTSD.

The Veteran essentially contends that he has PTSD due to his experiences while on active duty in the Republic of Vietnam.  He indicated that his duties were that of a Chaplain's Assistant, and his stressors included getting information from the mortuary, sending letters to families of deceased servicemen, death of his best friend in Vietnam, rejection by family for being in Vietnam, and travel to combat areas for services.  

The Veteran's service records confirm that he had active service in the Republic of Vietnam, and that his military occupational specialty (MOS) was that of a Chaplain's Assistant during the 1965 to 1967 period of active duty.  However, no competent medical opinion is of record which relates his current psychiatric disorder to his active service.

Despite the foregoing, the Board observes that there has been a regulatory change regarding claims of service connection for PTSD since the RO last adjudicated the Veteran's claim via a July 2008 Statement of the Case (SOC).  Specifically, for all claims pending before VA on or after July 13, 2010, the provisions of 38 C.F.R. § 3.304(f) were amended by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843 (July 13, 2010), with correcting amendments at 75 Fed. Reg. 41,092 (July 15, 2010).  As the Veteran's claim was appealed to the Board before July 13, 2010, but had not been decided by the Board as of July 13, 2010, the amended regulations apply to the instant claim.

As mentioned above, his purported stressors included going to combat areas in Vietnam to perform services.  Therefore, it does appear that his claim warrants consideration of whether he has PTSD due to "fear of hostile military or terrorist activity."  Consequently, a remand is required in order to provide the requisite notification and examination to address the nature and etiology of his psychiatric disability.  

The Board acknowledges that while the Veteran did have a VA psychiatric examination in April 2003, it was noted that this was conducted for nonservice-connected pension purposes, diagnosed major depressive disorder, and did not provide any opinion as to the etiology of the diagnosed disability.  In short, the examination did not contain relevant findings to adjudicate the claim of service connection for an acquired psychiatric disorder, to include PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held once VA undertakes an examination, even if not required to do so, an adequate one must be produced.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This further supports a remand in this case.

The Board also observes that at the aforementioned April 2003 VA medical examination, the Veteran reported he also had a claim for benefits pending with the Social Security Administration (SSA).  Also of record is a letter from a private attorney, dated in September 2003, noting, in pertinent part, that she was representing the Veteran before the SSA.  However, it does not appear that any attempt was made to obtain records from the SSA in conjunction with this case.  The Court has long held that the duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to obtain evidence from the Social Security Administration, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).

The Board acknowledges that the Federal Circuit has held in the context of a case involving a claim of service connection for PTSD that VA did not violate the duty to assist by failing to obtain SSA records because the evidence in that case did not indicate such records were relevant to the underlying claim.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  Granted, in this case, the Veteran did not specifically contend the SSA had records showing his current psychiatric disorder was etiologically linked to his active military service.  Nevertheless, as a remand is otherwise required in this case, the Board finds that these records should be obtained, as well as any VA medical records documenting his psychiatric disorder since the RO last adjudicated this case via the July 2008 SOC.  

It is also noted that the Veteran submitted a statement from the Sarasota, Florida, Vet Center in January 2005.  Records from the Vet Center have not yet been obtained.  

In addition, the Veteran reported during his VA examination that he received VA psychiatric treatment in Champagne, Illinois, from 1970 to 1974; in Danville, Illinois, in the 1980s; and at the St. Louis VA Medical Center from 1991 to 1994.  While some records from the 1980s were submitted during the course of the claim, attempts to obtain the identified records should be made.  

The Board further observes that the Veteran's service treatment records do not appear to be on file; the records on file appear to be from a period of Reserve service, as well as his service personnel records.  Moreover, the RO noted in the July 2008 SOC that the service treatment records were not available for review, and that efforts to obtain the records from all potential sources were unsuccessful.  However, as it has been several years since the RO last attempted to obtain these records, and a remand is otherwise required, the Board finds that further attempts should be made to obtain such records through official sources.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should attempt to secure the Veteran's service treatment records through official channels.  All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  The AMC/RO should obtain from the Social Security Administration the decision(s) issued by the agency, as well as the records pertinent to the Veteran's claim for Social Security disability benefits, including medical records, relied upon concerning that claim.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  The AMC/RO should attempt to obtain records pertaining to the Veteran from the Vet Center in Sarasota, Florida.  After securing any necessary release, the AMC/RO should obtain those records not on file.  

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Attempt to obtain VA treatment records from the following facilities:

	(a) Champagne, Illinois, dating from 1970 to 1974;
	(b) Danville, Illinois, dated in the 1980s;

	(c)  the St. Louis VA Medical Center dating from 1991 to 1994; and

	(d)  the Tampa VA Medical Center dating from May 2008.

All attempts to fulfill this development should be documented in the claims file.  If after continued efforts to obtain the records it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

5.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination; the examiner must indicate that the claims folder was reviewed.

Following evaluation of the Veteran, the examiner must indicate whether the Veteran satisfied the DSM-IV criteria for a diagnosis of PTSD.  If so, the examiner should opine as to whether it is at least as likely as not (50 percent or greater likelihood) that PTSD is due to an in-service stressor, to include fear of hostile military or terrorist activity as defined by the amended regulatory provisions.  Moreover, for any other acquired psychiatric disorder found to be present, including major depressive disorder, the examiner must express an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that any such disability began in or is otherwise the result of his active service, including service in Vietnam.
   
A complete rationale for any opinion expressed must be provided, to include if the examiner determines an opinion cannot be provided without resorting to speculation.

6.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the claim in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal regarding the PTSD claim are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental SOC (SSOC), which addresses all of the evidence obtained after the issuance of the July 2008 SOC, and provides an opportunity to respond. 

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


